Citation Nr: 1011742	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  07-07 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a mental disorder, to 
include posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to June 
1979, from August 1979 to July 1989, from August 1990 to 
December 1990, and from July 1999 to April 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2006 rating decision of the 
Philadelphia, Pennsylvania regional office (RO) of the 
Department of Veterans Affairs (VA).   The rating decision 
denied the Veteran's claims for service connection for PTSD.

The Board observes that the Veteran was originally 
represented before VA by American Veterans (AMVETS); however, 
in August 2007, AMVETS revoked the power of attorney.  The 
Veteran has not thereafter filed a VA Form 21-22, Appointment 
of Veterans Service Organization or Claimant's 
Representative, as required under 38 C.F.R. § 20.602 in order 
to appoint a new representative.  Thus, for the purposes of 
this decision, the Board considers the Veteran to be 
unrepresented.  Nevertheless, with respect to the issue 
remanded below, the Veteran may, at any time, file VA Form 
21-22 in order to designate a representative for any 
additional proceedings or future claims filed with VA.

Although this matter has been developed and certified for 
review as involving the Veteran's claim of service connection 
for PTSD, recent caselaw mandates that, in the case of 
unrepresented claimants, VA consider such claims more 
broadly.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) 
(holding claimant seeking service connection for psychiatric 
disability who has no special medical expertise is not 
competent to provide diagnosis requiring application of 
medical expertise to facts, which include claimant's 
description of history and symptoms, and VA should therefore 
construe claim for service connection for psychiatric 
disability based on reasonable expectations of non-expert 
claimant).   The issue is therefore recharacterized as on the 
title page. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record reflects that additional pertinent evidence, 
including a letter and event research from the Department of 
Defense Naval Historical Center, and copies of the Veteran's 
1972 to 1977 assignment history, were added to the claims 
file after the RO issued a January 2007 Statement of the Case 
(SOC).  This evidence was associated with the Veteran's file 
prior to the certification of his appeal to the Board, but 
the RO did not issue a supplementary statement of the case 
(SSOC).  The Veteran has not submitted a waiver of the RO's 
initial consideration.  In these circumstances, the law 
requires that the Board return the appeal to the RO/AMC for 
initial consideration of the new evidence.  See Disabled 
American Veterans, et al. v. Secretary of Veterans Affairs 
(DAV), 327 F.3d 1339 (Fed. Cir. 2003); 38 U.S.C.A. § 7104 
(2009); 38 C.F.R. § 20.1304(c) (2009).

The record also indicates that the RO provided the Veteran 
with pre-adjudication notice as to the generally applicable 
provisions pertaining to VA's duty to notify and assist, and 
the elements of a service connection claim, in March 2005, 
June 2005, and October 2005 letters that complied with the 
Veterans Claims Assistance Act (VCAA).  However, the Veteran 
has not been notified as to how VA assigns disability ratings 
and effective dates (as required by Dingess v. Nicholson, 19 
Vet. App. 473 (2006)).  As the claim on appeal is being 
remanded for further development, the RO should notify the 
Veteran in accordance with the Dingess ruling.  

VCAA further requires VA to assist claimants with the 
evidentiary development of pending claims - as part of this 
duty to assist, VA is responsible for gathering all pertinent 
records of VA treatment and all identified private treatment 
records.  Although the Veteran has not specifically reported 
any additional treatment, the claims file reflects that, 
following an October 2005 evaluation, he was scheduled to 
receive subsequent treatment (the note lists the name of the 
"clinician to whom patient is assigned" and indicates the 
creation of a "treatment plan").  As the record reflects 
that the Veteran was scheduled to continue receiving VA 
treatment for a mental condition, the RO should gather any 
additional records of pertinent VA treatment.  

Service connection for PTSD requires a current medical 
diagnosis of PTSD, medical evidence of a nexus between 
current symptomatology and the specific claimed in-service 
stressor, and credible supporting evidence that the claimed 
in-service stressor actually occurred (unless the evidence 
shows that the Veteran participated in combat and the 
stressor is combat related).  38 C.F.R. 3.304(f).  

As noted above, the Veteran was evaluated in October 2005; he 
was diagnosed with an adjustment disorder with anxiety.  The 
evaluator noted "while the patient in the initial interview 
does not meet the full criteria for PTSD, he has symptoms of 
sleep disturbance that warrant a further analysis of his 
symptoms to rule out PTSD."  Although the evaluator seemed 
to express an opinion that the Veteran's symptoms were 
related to events experienced after service, the treatment 
note reflects stressors from his term of service as well as 
from the period after service.   

Further, although an October 2005 formal finding by the RO 
states that the Veteran had not submitted sufficient evidence 
for the purpose of verifying his reported stressors (viewing 
damaged planes and wounded soldiers returning from service in 
Vietnam) the record reflects that the Veteran subsequently 
provided additional information.  This information included 
his January 2006 lay statement, describing an incident at the 
Atsugi, Japan Navy airbase, and evidence (further 
substantiating that event) submitted after the January 2007 
SOC.  The Board finds that the RO should make another attempt 
to verify the reported stressor using the new information 
provided by the Veteran.  

Under VCAA, VA also is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability; the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  If such evidence is developed upon 
remand of this claim, the Veteran should be afforded a 
clarifying examination to determine whether any current 
disorder is the result of an in-service stressor. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must afford the Veteran an 
additional opportunity to submit any 
medical information that is not evidenced 
by the current record, to specifically 
include, but not limited to, treatment 
from the Philadelphia, Pennsylvania VA 
Medical Center.  The Veteran must be 
provided with the necessary 
authorizations for the release of any 
private treatment records not currently 
on file.  The RO/AMC must then obtain 
these records and associate them with the 
claims folder.  If VA is unsuccessful in 
obtaining any medical records identified 
by the Veteran, it must inform him and 
provide him an opportunity to submit 
copies of the outstanding medical 
records.

2.  Contemporaneously with its notice 
to the Veteran as detailed in paragraph 
1, the RO/AMC must afford the Veteran 
an additional opportunity to submit any 
information that is not evidenced by 
the current record, as to his claimed 
stressor(s).  The RO/AMC then must 
contact all appropriate sources in 
order to further attempt to verify the 
Veteran's reported in-service 
stressors, using any information 
submitted. 

3.  Contemporaneously with the two 
above-directed efforts, the RO/AMC must 
advise the Veteran, in accordance with 
the Dingess decision, as to the 
assignment of disability ratings and 
effective dates.

4. After the above has been completed, 
the RO/AMC must review the claims file, 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full, and, if -and 
only if- indicated by the newly 
developed record, schedule the Veteran 
for a VA mental disorders examination 
at an appropriate facility to determine 
the etiology of any current mental 
health disabilities.  The following 
considerations will govern the 
examination:

a. The claims folder and a copy of 
this remand will be made available 
to the examiner for review in 
conjunction with the examination, 
and the examiner must specifically 
acknowledge receipt and review of 
these materials in any report 
generated.  

b. After conducting any necessary 
clinical studies and appropriate 
interviews with the Veteran, the 
examiner must address whether he has 
PTSD, or any mental disorder, as the 
result of service;

c. In all conclusions, the examiner 
must identify and explain the 
medical basis or bases, with 
identification of the evidence of 
record and citation to any medical 
treatises or other evidence relied 
upon.  A rationale must be provided 
for any findings rendered.  If the 
examiner is unable to render an 
opinion without resort to 
speculation, he or she should so 
state.  

5.  After the above has been completed, 
the RO/AMC must review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If any report does not include adequate 
responses to the specific opinions 
requested, the report must be returned to 
the providing physician for corrective 
action.  See 38 C.F.R. § 4.2 (2009) (If 
the findings on an examination report are 
incomplete, it is incumbent upon the 
rating board to return the report as 
inadequate for evaluation purposes.).  

6.  Thereafter, the RO/AMC must consider 
all of the evidence of record and 
readjudicate the Veteran's claim of 
entitlement to service connection.  See 
Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (holding claimant seeking service 
connection for psychiatric disability who 
has no special medical expertise is not 
competent to provide diagnosis requiring 
application of medical expertise to 
facts, which include claimant's 
description of history and symptoms, and 
VA should therefore construe claim for 
service connection for psychiatric 
disability based on reasonable 
expectations of non-expert claimant).  If 
the benefit sought on appeal remains 
denied, the Veteran must be provided a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  Thereafter, if 
indicated, the case should be returned to 
the Board for appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is his responsibility 
to report for any examinations and to cooperate in the 
development of the claim.  The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2009).   In 
the event that the Veteran does not report for any scheduled 
examination, documentation should be obtained which shows 
that notice scheduling the examination was sent to the last 
known address.   It should also be indicated whether any sent 
notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The RO and the 
Veteran are advised, again, that the Board is obligated by 
law to ensure that the RO complies with its directives, as 
well as those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


